IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WISCONSIN

 

UNITED STATES OF AMERICA,
Plaintiff,
Vv. Case No. 18-cv-710-jdp

JERIME J. BORST, DIANE M. BORST,
WESTERN WISCONSIN NUTRITION,
LLC, BINKOWSKI OIL, LLC, PIERCE
VETERINARY CLINIC, INC., DEERE &
COMPANY, THE COOPERATIVE
FINANCE ASSOCIATION, INC., PHI
FINANCIAL SERVICES, INC., and
BANK OF AMERICA, N.A.

Defendants.

 

ORDER CONFIRMING SALE

 

On reading and filing the report of the United States Marshal for the Western
District of Wisconsin, appointed under the judgment entered in the above action to
make sale of the premises described in the complaint herein, and it appearing: that due
notice of the application to confirm the report and sale was given by mail to all parties
or their authorized representatives; that the United States Marshal in making the sale
has complied with the judgment of foreclosure entered in this case and with the
applicable statutes; that the monies from the sale were insufficient to pay the whole

amount adjudged to the plaintiff, United States of America, together with interest and
costs; that the deficiency in that respect being in the amount of $212,577.50; and that
deficiency judgment is not being sought in this action.

Now, therefore, on application of Barbara L. Oswald, Assistant United States
Attorney, Office of the United States Attorney for the Western District of Wisconsin,
attorney for the plaintiff,

IT IS ORDERED:

1, That the sale of the mortgaged premises involved in the above action to
Marc A. and Tracy M. Sears Revocable Trust, dated January 28, 2010, for the sum of
$122,500, and the United States Marshal's report of sale, are hereby in all things
approved and confirmed.

2. That upon the entry and filing of this Order with the Clerk of the
United States District Court for the Western District of Wisconsin, and upon the
payment of the balance due to the United States Marshal, the United States Marshal
shall deliver the United States Marshal’s Deed for the premises involved in this action
to:

Marc A. and Tracy M. Sears Revocable Trust, dated January 28, 2010
W6656 340th Street
Ellsworth, WI 54011

3. That the United States Marshal’s costs are as follows:

(a) Fee $650.00
(b) Mileage $261.00
TOTAL EXPENSES $911.00
The expenses owed to the United States Marshal’s Service are to be paid from the

proceeds of the sale.

4. That the United States Attorney’s costs are as follows:
(c) Filing Fee $ 30.00
(d) Publishing Fee $293.74
TOTAL EXPENSES $323.74

The expenses owed to the United States Attorney’s Office are to be paid from the
proceeds of the sale.

5. That the real estate transfer fee for recording the United States Marshal's
Deed for the property is $367.50. A check for this amount, payable to the Pierce County
Register of Deeds, should be mailed by the United States Marshal to the purchaser

listed in paragraph 2 above, along with the United States Marshal’s Deed.

Df
Entered this Aft day of MOTE MBER , 2019.

BY THE COURT:

pe 0. QP.

JAMES D. PETERSON
United States District Judge
Western District of Wisconsin

 
